DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
A minor typographical error occurs in paragraph [0064]; please amend as follows:
The fixing element 430 [[420]] may fix the compressor 240 in the housing 320 and extend from an inner surface of the housing 320 toward a side surface of the compressor 240 through the grommet 420. Any number and arrangement of fixing elements 430 [[420]] that allow the compressor 240 to be stably fixed in the housing 320 may be applicable here.
Appropriate correction is required.

Claim Objections
In re Claim 6, the limitation “spaced apart from the evaporator in parallel to an exhaust direction” is unclear, at least due to the recitation of “an exhaust direction”.  Respectfully, Claim 1 recites an inlet (suction) and an outlet (discharge).  For purposes of examination, the limitation has been interpreted as “spaced apart from, and parallel to, the evaporator in parallel to a discharge direction”.
Appropriate correction is requested.

Claim Interpretation
In re Claim 1, the limitation “refrigerant for exchanging heat with the air in the evaporator” has been interpreted as “refrigerant in the evaporator for exchanging heat with the air 

The following is a quotation of 35 U.S.C. §112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support 
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) is invoked. 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. §112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. §112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. §112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. §112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing element” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. §112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Corresponding structure for the “a fixing element” is found in:
 specification paragraph [0013]: “a fixing element configured to fix the compressor in the housing”;
specification paragraph [0018]: “a fixing element configured to extend from an inner surface of the housing toward a side surface of the compressor”;
specification paragraph [0060]: “Specifically, the vibration absorbing member 400 may include a damper 410, a grommet 420, and a fixing element 430”;
specification paragraph [0064]: “The fixing element 420 may fix the compressor 240 in the housing 320 and extend from an inner surface of the housing 320 toward a side surface of the compressor 240 through the grommet 420. Any number and arrangement of fixing elements 420 that allow the compressor 240 to be stably fixed in the housing 320 may be applicable here.”
Respectfully, structure of the “fixing element” has not been described in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. §112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112(f).

Claim Rejections – 35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. §112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In re Claim 8, the “a fixing element” is recited in specification paragraphs [0013], [0018], [0060], and [0064], but a written description of the fixing element has not been provided such that the meets and bounds of the limitation is clear.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

In re Claim 8, the limitation “a fixing element” invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Although the “a fixing element” is recited in specification paragraphs [0013], [0018], [0060], and [0064], a structure is not disclosed that clearly links a structure to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. §112(b).
Applicant may:
(a)        amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims (1 – 9) are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Urano et al (JP 62-22924).
In re Claim 1, Urano et al discloses a dehumidifier (figs 1 – 3) comprising: 
a dehumidifier body (“not shown”) having an inlet through which air is suctioned and an outlet through which dehumidified air is discharged to an outside; 

    PNG
    media_image1.png
    352
    512
    media_image1.png
    Greyscale

an evaporator (4) disposed in the dehumidifier body to remove moisture in the air suctioned through the inlet; and 
a compressor (1) connected to the evaporator (4) in the dehumidifier body to compress a refrigerant for exchanging heat with the air in the evaporator, (fig 2: indicated by flow arrows) wherein 
dehumidification water (fig 3: (5)) is generated on a surface of the evaporator (4) and 
the dehumidification water is removed from the surface of the evaporator due to a vibration () of the compressor [0001]
“As described above, in this embodiment, since the compressor 1 and the evaporator 4 are connected via the rigid body 6, the vibration of the compressor 1 is transmitted to the evaporator 4, and the droplets on the surface of the evaporator 4 fall”.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. §103 as being unpatentable over Urano (JP 620 22924), in view of Eom (US 6,471,739).
In re Claim 2, the system of Urano has been discussed, but is silent as to whether the humidifier body comprises a housing configured to accommodate the evaporator and the compressor therein, wherein the housing is attached to a bottom surface of the dehumidifier body.  
Eom teaches a dehumidifier (fig 7) comprising: 
a dehumidifier body (1); 
a housing (fig 7: (100)) mounted in the dehumidifier body (1) (as seen in fig 7); 
an evaporator (3a) and a water tray (400) disposed in an upper part (200) of the housing (100); and  
a compressor (2) disposed in a lower part (300) of the housing (100), wherein
the housing (100) is attached (via (133a, 133b)) to a bottom surface (7) of the dehumidifier body (1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Urano et al, as taught by Eom, such that the humidifier body comprises a housing configured to accommodate the evaporator and the compressor therein, wherein the housing is attached to a bottom surface of the dehumidifier body, for at least the benefit of consolidating the heat exchanger elements, to simplify cleaning and other maintenance required for proper system operation.
In re Claim 7, Urano et al discloses a dehumidifier (figs 1 – 3) comprising: 
a dehumidifier body (“not shown”) having an inlet through which air is suctioned and an outlet through which dehumidified air is discharged to an outside; 
“As shown in Fig. 2…A refrigeration cycle was formed in the order of the drawing device 3 and the evaporator 4, so that the heat exchange fluid such as air was cooled and dehumidified when passing through the evaporator 4, and then passed through the condenser 2 to be heated.  It is a thing.” [0001]
an evaporator (4) disposed in the dehumidifier body to remove moisture in air suctioned from the outside; and 
a compressor (1) disposed to compress a refrigerant for exchanging heat with the air in the evaporator, wherein 
the evaporator and the compressor are connected to each other (fig 2: via piping) such that a vibration generated in the compressor is transferred to the evaporator.  
“a vibration source is connected to the evaporator via a rigid body for vibration transmission” [0001]. 
Urano et al lacks wherein :
a housing is mounted in the dehumidifier body; 
an evaporator is disposed in an upper part of the housing to remove moisture in air suctioned from the outside; and 
a compressor is disposed in a lower part of the housing to compress a refrigerant in the evaporator for exchanging heat 
Eom teaches a dehumidifier (fig 7) comprising: 
a dehumidifier body (1) having an inlet (at (8)) through which air is suctioned and an outlet (9) through which dehumidified air is discharged to an outside; 
a housing (fig 7: (100)) mounted in the dehumidifier body (1) (as seen in figure 7); 
an evaporator (3a) and a water tray (400) disposed in an upper part (200) of the housing to remove moisture in air suctioned from the outside; and  
a compressor (2) disposed in a lower part (300) of the housing to compress a refrigerant in the evaporator for exchanging heat with the air 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Urano et al, as taught by Eom, such that the dehumidifier comprises:
a housing mounted in the dehumidifier body; 
an evaporator disposed in an upper part of the housing to remove moisture in air suctioned from the outside; and 
a compressor disposed in a lower part of the housing to compress a refrigerant for exchanging heat with the air in the evaporator
.

Claims 3 – 6, 8 and 9 are rejected under 35 U.S.C. §103 as being unpatentable over Urano (JP 620 22924), in view of Eom (US 6,471,739), and further in view of Tatsumi (JP 2006 230887)
In re Claim 3, the proposed system has been discussed but is silent as to whether it comprises a vibration absorbing member. 
Accordingly, the proposed system lacks  a vibration absorbing member disposed in the dehumidifier body to absorb the vibration generated in the compressor, wherein the vibration absorbing member comprises: 
a damper (a vibration isolation mechanism) configured to connect a lower surface of the housing and the bottom surface of the dehumidifier body; 
a grommet spaced apart from the damper, the lower surface of the housing being located therebetween; and 
a fixing element configured to fix the compressor in the housing, and the vibration is absorbed by the damper or the grommet.  
Tatsumi teaches a system for managing condensation formation on an evaporator [0028, 0035], comprising a compressor (42) and connecting pipe (66), a condenser (43), an evaporator (45) mounted on a common base plate (51) and a vibration absorbing member (81/53/52) disposed to absorb the vibration generated in the compressor, wherein the vibration absorbing member comprises:
a damper1 (52) [0017] configured to connect a lower surface of the base plate (51) and a bottom surface (2) of a body (1); 

    PNG
    media_image2.png
    347
    634
    media_image2.png
    Greyscale

a grommet (53) [0018] spaced apart from the damper (52), the lower surface of the base plate (51) being located therebetween; and 
a fixing element (figs 3, 4: (77)) [0021] configured to fix the compressor (42) (via (64)) to the base plate (51), and the vibration is absorbed by the damper or the grommet.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Tatsumi, such that the proposed system comprises:
a damper configured to connect a lower surface of a base plate and a bottom surface of a body; 
a grommet spaced apart from the damper, the lower surface of the base plate being located therebetween; and 
a fixing element configured to fix the compressor to the base plate, and the vibration is absorbed by the damper or the grommet.  
for the benefit of preventing fatigue fracture in piping elements [0026] while still allowing for vibration transmission from the compressor to the evaporator, such that condensation water on the evaporator fins is dropped [0028].
Regarding the limitation “a damper configured to connect a lower surface of the housing
a damper configured to connect a lower surface of the housing and the bottom surface of the dehumidifier body; 
a grommet spaced apart from the damper, the lower surface of the housing being located therebetween; and 
a fixing element configured to fix the compressor in the housing, and the vibration is absorbed by the damper or the grommet.  
In re Claim 4, the proposed system has been discussed, wherein Tatsumi teaches a vibration transfer member (66) configured to transfer the vibration generated in the compressor to the evaporator, wherein the vibration transfer member (66) comprises the housing or a refrigerant line [0024] configured to connect the compressor (42) and the evaporator (45) [0028].  
In re Claim 5, the proposed system has been discussed, wherein Tatsumi teaches a dehumidification water tray (71/72) is disposed below the evaporator (45) in the housing and the dehumidification water moves from a surface of the evaporator toward the dehumidification water tray.  
In re Claim 6, the proposed system has been discussed, wherein Tatsumi teaches a condenser (43) disposed in the housing to be spaced apart from, and parallel to, the evaporator (45) in parallel to a discharge direction.

In re Claim 8, the proposed system has been discussed (In re Claim 7. above), but is silent as whether the dehumidifier body comprises: 
a damper2 configured to connect a lower surface of the housing and a bottom surface of the dehumidifier body; 
a grommet spaced apart from the damper, the lower surface of the housing being located therebetween; and 
a fixing element configured to extend from an inner surface of the housing toward a side surface of the compressor through the grommet, wherein the damper or the grommet is configured to absorb the vibration generated in the compressor.  
However, such a technique is known in the mechanical arts; provided as evidence is Tatsumi.
Tatsumi teaches a system for managing condensation formation on an evaporator [0028, 0035], comprising a compressor (42) and connecting pipe (66), a condenser (43), an evaporator (45) mounted on a common base plate (51) and a vibration absorbing member (81/53/52) disposed to absorb the vibration generated in the compressor, wherein a system body (1) comprises:
a damper3 (52) [0017] configured to connect a lower surface of the base plate (51) and a bottom surface (2) of the system body (1); 
a grommet (53) [0018] spaced apart from the damper (52), the lower surface of the base plate (51) being located therebetween; and 
a fixing element (56) configured to extend from an inner surface of the base plate (51) toward a side surface of the compressor (42) through the grommet (53) [0018], wherein
the damper or the grommet is configured to absorb the vibration generated in the compressor [0026].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Tatsumi, such that the system comprises:
a damper4 configured to connect a lower surface of the housing and a bottom surface of a base plate; 
a grommet spaced apart from the damper, the lower surface of the base plate being located therebetween; and 
a fixing element configured to extend from an inner surface of the base plate toward a side surface of the compressor through the grommet, wherein the damper or the grommet is configured to absorb the vibration generated in the compressor.  
for the benefit of preventing fatigue fracture in piping elements [0026] while still allowing for vibration transmission from the compressor to the evaporator, such that condensation water on the evaporator fins is dropped [0028].
Regarding the limitation “a damper configured to connect a lower surface of the housing and the bottom surface of the dehumidifier body” when the teaching of Tatsumi is applied to the proposed system it will yield wherein the dehumidifier body comprises: 
a damper configured to connect a lower surface of the housing and a bottom surface of the dehumidifier body; 
a grommet spaced apart from the damper, the lower surface of the housing being located therebetween; and 
a fixing element configured to extend from an inner surface of the housing toward a side surface of the compressor through the grommet, wherein the damper or the grommet is configured to absorb the vibration generated in the compressor.  
In re Claim 9, Urano et al discloses wherein dehumidification water is generated on a surface of the evaporator and the vibration of the compressor is transferred to the evaporator such that the dehumidification water is removed from the surface of the evaporator [0001].
 “As described above, in this embodiment, since the compressor 1 and the evaporator 4 are connected via the rigid body 6, the vibration of the compressor 1 is transmitted to the evaporator 4, and the droplets on the surface of the evaporator 4 fall”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  Of particular significance:
Yamamura et al (JP 10-220805) discloses a dehumidifier body (fig 1: (1)) comprising: 
a damper (16) configured to connect a lower surface of a compressor (“leg” [0015]) and a bottom surface (5) of the dehumidifier body (1),  
a grommet (annotated, below) spaced apart from the damper, the lower surface of the compressor being located therebetween; and 
a fixing element (annotated, below) configured to extend from an inner surface of the compressor (as seen in fig 1
the damper or the grommet is configured to absorb the vibration generated in the compressor (‘Anti-vibration rubber 16 is attached to the legs of the compressor 6 and is supported on the base 5” [0015]).  

    PNG
    media_image3.png
    465
    738
    media_image3.png
    Greyscale

Gelbard et al (US 4,497,183) discloses a refrigeration system (figs 1 – 4) comprising: a body (10) having an inlet through which air is suctioned and an outlet through which air is discharged to an outside; a housing (12) mounted in the dehumidifier body; an evaporator (fig 1: (13)); and a compressor (figs 2, 3: (18)) to compress a refrigerant for exchanging heat with the air in the evaporator (apparent), wherein the evaporator (13) and the compressor (18) are connected to each other such that a the compressor and condensate removal assembly vibrate in unison (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Damper understood to comprise a vibration isolation mechanism.
        2 Vibration isolator
        3 Damper understood to comprise a vibration isolation mechanism.
        4 Vibration isolator